HALL, District Judge.
That there was no legal vote of the creditors for assignee ever had under the bankrupt act [of 1867 (14 Stat. 517)]; that there can be only one first meeting, and all adjournments are but continuance of the same, and there appearing any opposition or opposing interest to an assignee, at any stage of such first meeting, that such opposition is to be considered as continuing until the termination of such first meeting, whether upon the day first appointed, or any other day to which such meeting might be continued, unless it affirmatively appeared that such opposition was withdrawn. On this ground the register could not properly return that there was no opposing interest, and as there was an opposing interest, the register had no authorIty to make any appointment under the Bankrupt law; that in such case as this it was the duty of the register to have reported the facts, and returned the matter for the action of the court; that the appointment made in this case by the register was unauthorised.
Ordered: That the appointment of as-signee be vacated, and the court will appoint.